Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 is rejected under 35 U.S.C. 101 because: 

STEP 1: claim 1 is directed to method which is a process and one of the 4 statutory categories.
STEP 2A: claim 1 is directed to the abstract idea and/or mental steps as follows:
First Prong:
estimating a property of electrical switch, measuring for at least one phase of the electrical device, evaluating for at least one phase of the electrical device (hereinafter mentioned as “Mental-Steps/Calculations”).
(These limitations can be performed by mental steps using mathematical formulas that can also be performed using a general processor)

Second Prong: 
The claimed Mental-Steps/Calculations above is neither implemented into any practical application (device or thing), nor effect any transformation/reduction of a particular article to a different state or thing.

STEP 2B:  The Additional elements “detecting a movement of electrical contacts, calculating for at least phase of the electrical device” in the independent claim 1 could be consider as not significantly more than the abstract idea because relate to data collection, extra solution activity, and do not state a field of use. Therefore, do not impose a meaningful limit and are monopolizing other fields/industries.

Regarding dependent claims 2-9 do not overcome the 101 issue.

5.	Claim 10 is rejected under 35 U.S.C. 101 because: 

STEP 1: claim 10 is directed to device which is apparatus and one of the 4 statutory categories.
STEP 2A: claim 10 is directed to the abstract idea and/or mental steps as follows:
First Prong:
estimating a property of electrical switch, measuring for at least one phase of the electrical device, evaluating for at least one phase of the electrical device (hereinafter mentioned as “Mental-Steps/Calculations”).
(These limitations can be performed by mental steps using mathematical formulas that can also be performed using a general processor)

Second Prong: 
The claimed Mental-Steps/Calculations above is neither implemented into any practical application (device or thing), nor effect any transformation/reduction of a particular article to a different state or thing.

STEP 2B:  The Additional elements “an electrical switching device, detecting a movement of electrical contacts, calculating for at least phase of the electrical device” in the independent claim 10 could be consider as not significantly more than the abstract idea because relate to data collection, extra solution activity, and do not state a field of use. Therefore, do not impose a meaningful limit and are monopolizing other fields/industries.

 
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 4 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dougherty et al. (2001/0019573 A1; hereinafter Dougherty).

Regarding Claim 1, Dougherty teaches a method for estimating a property of an electrical switching device (estimating property of electrical switchgear in Fig. 1 and Fig. below; See [See [0012]), notably an energy value of an electric arc during an opening phase of the device (See [0019], [0022]), the method comprising:
detecting a movement of electrical contacts of the switching device (measure value when the device is open, therefore detecting movement; See [0019]-[0020]) beyond an opening threshold (opening threshold is T which is fixed time; See [0020]);
measuring for at least one phase of the electrical device, the electric current through this phase (current sensor 36 measures phase current in Fig. 1 and Fig. below; See [0012], [0020]);
evaluating for at least one phase of the electrical device (See [0040]), the voltage of an electric arc between the electrical contacts that are associated with this phase (See [0040]); and
calculating for at least said phase of the electrical device, an energy value associated with the electric arc (See [0040]), by numerically integrating the product of the measured electric current and of the evaluated voltage (energy is EIT is numerical integration of current and voltage; See [0027], [0039]-[0040]), the integration being performed over a time interval starting from the detection of the movement of the electrical contacts (T is the time interval from the breaker is open; See [0025], [0039]-[0040]). 

    PNG
    media_image1.png
    690
    920
    media_image1.png
    Greyscale

Regarding Claim 2, Dougherty teaches the method according to claim 1, wherein an anomaly condition is identified if the energy value exceeds a predefined threshold (See [0024]-[0026]).
Regarding Claim 4, Dougherty teaches the method according to claim 1, wherein said time interval is ended on the expiry of a predefined period (fixed time T is predefined period; See [0024]).
Regarding Claim 8, Dougherty teaches a method for estimating a state of wear of electrical contacts of an electrical switching device (See switching device in Fig. 1; See [0012]-[0020]) comprising:
estimating an energy value associated with an electric arc appearing between electrical contacts of a phase of the device during an opening phase of the contacts (See [0039]-[0040]), by means of a method according to claim 1; and
calculating a value representative of a state of wear of the electrical contacts associated with this electrical phase (calculating value in 110 in Fig. 2; See [0024]), this calculation being carried out iteratively by incrementing a preceding value with a quantity depending on the calculated energy value (iteratively from 110 to 110 through 114 with increment value when breaker not open in Fig. 2; See [0024]-[0026]).
Regarding Claim 9, Dougherty teaches the method according to claim 8, wherein the electric current and voltage between electrical contacts are measured for each phase of the electrical device (See [0039]-[0040]), and wherein only the electrical phase for which opening is detected as taking place first is taken into account in the calculation of the wear (See [0025]).
Regarding Claim 10, Dougherty teaches an electrical switching device comprising an electronic control device for estimating a property of the electrical switching device (estimating property of electrical switchgear in Fig. 1 and Fig. below; See [See [0012]), notably an energy value of an electric arc during an opening phase of the device (See [0019], [0022], [0024]), the electronic control device being configured for:
detecting a movement of electrical contacts of the switching device (measure value when the device is open, therefore detecting movement; See [0019]-[0020]) beyond an opening threshold (opening threshold is T which is fixed time; See [0020]);
measuring for at least one phase of the electrical device (See [0040]), the electric current through this phase (current sensor 36 measures phase current in Fig. 1 and Fig. below; See [0012], [0020]);
evaluating for at least one phase of the electrical device (See [0040]), the voltage of an electric arc between the electrical contacts that are associated with this phase (See [0040]); and
calculating for at least said phase of the electrical device, an energy value associated with the electric arc (See [0040]), by numerically integrating the product of the measured electric current and of the evaluated voltage (energy is EIT is numerical integration of current and voltage; See [0027], [0039]-[0040]), the integration being performed over a time interval starting from the detection of the movement of the electrical contacts (T is the time interval from the breaker is open; See [0025], [0039]-[0040]).

    PNG
    media_image1.png
    690
    920
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Andrea et al. (Pub NO. US 2017/0170644 A1; hereinafter Andrea).
Regarding Claim 5, Dougherty teaches the method according to claim 4.
Dougherty is silent about wherein the predefined period is equal to 50 ms or to 100 ms.
Andrea teaches regarding detecting arc (See abstract) wherein predefined period (See predefined period in Fig. 3; See [0045]-[0046], but Andrea is silent about wherein the predefined period is equal to 50 ms or to 100 ms.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use  predefined period is equal to 50 ms or to 100 ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Dougherty teaches the method according to claim 1. Dougherty is silent about wherein said time interval is ended when the electric current measured for this electrical phase reaches a zero value.
Andrea teaches regarding detecting arc (See abstract) wherein said time interval is ended when the electric current measured for this electrical phase reaches a zero value (See [0045]-[0046]).
Therefore it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention was made to modify the system of Dougherty by using said time interval is ended when the electric current measured for this electrical phase reaches a zero value, as taught by Andrea in order to detect electrical arc (Andrea; [0011]).
10.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of CARY et al. (Pub NO. US 2017/0062155 A1; hereinafter Cary).
Regarding Claim 7, Dougherty teaches the method according to claim 1. Dougherty further teaches switching device is a circuit breaker (circuit breaker in Fig. 1) is a contactor (pair of contacts are contactors; See [0006]).
Dougherty is silent about including an electromagnetic actuator.
Cary teaches circuit breaker including electromagnetic actuator (See [0044])
Therefore it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention was made to modify the system of Dougherty by using s electromagnetic actuator, as taught by Cary in order to achieve overcurrent protection (Cary; [0007]).

Allowable Subject Matter

11.	Note: Claim 3 is not rejected by any prior art but should overcome 101 rejection.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. TISSERAND et al. (WO 2015/114151 A1) discloses Electrical Arc detector.
	b. Thomas et al. (DE 10 2011 075 567 A1) discloses Arc detector.
	c. Zettel et al. (Patent NO US 7,557,583 B2) discloses Electrical Arc Detector.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858